Case 3:19-cv-05945-FLW-DEA Document 61 Filed 05/18/20 Page 1 of 23 PageID: 952



 *NOT FOR PUBLICATION*

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

                                    :
 GINA RUSSOMANNO,                   :
                                    :
           Plaintiff,               : Civil Action No. 19-5945 (FLW)
       v.                           :
                                    : OPINION
 SUNOVION PHARMACEUTICALS and IQVIA :
 INC.,                              :
                                    :
           Defendants.              :
                                    :

 WOLFSON, Chief Judge:

        Plaintiff Gina Russomanno (“Plaintiff”), proceeding pro se, brings this employment

 action against her former employer, Sunovion Pharmaceuticals Inc. (“Sunovion”), and IQVIA,

 Inc., (“IQVIA”), (cumulatively, “Defendants”). Pending before the Court are the following: (1)

 each Defendant’s separate Motion to dismiss Plaintiff’s Complaint, wherein Plaintiff alleges a

 claim for “wrongful termination, without real just cause, by Covenant of Good Faith (and fair

 dealing) Exception”; and (2) Plaintiff’s Motion for Reconsideration of a prior Court Order that

 denied her request for remand. For the reasons expressed herein, Defendants’ Motions to

 Dismiss are GRANTED, and Plaintiff’s Motion for reconsideration is DENIED.

 I.     FACTUAL BACKGROUND AND PROCEDURAL HISTORY

        The following facts are drawn from the Complaint and are assumed to be true for the

 purpose of this Motion.1 On August 15, 2016, Plaintiff received a formal written job offer from



 1
        I note that the Plaintiff attaches voluminous exhibits to the Complaint, including various
 signed agreements, that this Court can consider on a Motion to dismiss. Schmidt v. Skolas, 770
 F.3d 241, 249 (3d Cir. 2014) (“To decide a motion to dismiss, courts generally consider only the


                                                1
Case 3:19-cv-05945-FLW-DEA Document 61 Filed 05/18/20 Page 2 of 23 PageID: 953



 Sunovion for a position as a Therapeutic Specialist (the “Letter Offer”). Complaint (“Compl.”),

 Ex. B. The Letter Offer, which Plaintiff signed and accepted on that same date, included

 information about compensation and training associated with the position of a Therapeutic

 Specialist. Id. In addition, the first page of the Letter Offer explained that Plaintiff would be

 hired on an at-will basis: “[p]lease note that neither this letter nor any other materials constitute a

 contract of employment with Sunovion; your employment with Sunovion will be on an at-will

 basis.” Id.

         On August 24, 2016, Plaintiff signed an “Invention, Non-Disclosure, Restricted Activity

 and Personal Conduct Agreement” (the “NDA”). The NDA contained a non-compete clause, and

 various terms and provisions that Plaintiff was required to adhere to during the course of her

 tenure at Sunovion. Id. Moreover, the NDA reiterated Plaintiff’s at-will status under a section

 entitled “No Employment Contract”: “I understand that this Agreement, alone or in conjunction

 with any other document agreement whether written or oral, does not constitute a contract of

 employment and does not imply that [my] employment will continue for any period of time.” Id.

         As a Therapeutic Specialist, Plaintiff conducted “customer engagement” telephone calls,

 and sold pharmaceutical products to consumers who resided in New Brunswick, New Jersey. Id.,

 Ex. B. In performing these tasks, Plaintiff alleges that she was required to meet sales quotas each

 quarter, and Sunovion assessed her performance based on data that it received from IQVIA. Id.

 at I, 13. While she worked at Sunovion, Plaintiff alleges that she maintained “acceptable goal

 attainment percentages,” ranging from “80%” to “over 85%.” Id. at 2. Nevertheless, Plaintiff

 avers that her manager, Jenna Yackish (“Ms. Yackish”), placed her on a performance




 allegations contained in the complaint, exhibits attached to the complaint and matters of public
 record.”).


                                                   2
Case 3:19-cv-05945-FLW-DEA Document 61 Filed 05/18/20 Page 3 of 23 PageID: 954



 improvement plan (“PIP”) for failing to reach 100% of her quotas for eight consecutive

 quarters.2 Id. at 13.

         The PIP was implemented with a timeline that spanned from October 24, 2018 to January

 8, 2019. Id., Ex., B. However, the plan’s first paragraph informed Plaintiff that, “[a]t any time

 either during or after the PIP’s conclusion . . . management may make a decision about your

 continued employment, up to and including termination[.]” Id. Moreover, a similar warning was

 contained in the last section of the plan, under the heading “Consequences of Continued Non-

 Performance”: “[f]ailure to comply with the expectations [herein] and to sustain this performance

 . . . may result in further disciplinary action, up to and including termination. All employment at

 Sunovion is at will. Employees are subject to discharge at any time with or without cause or

 notice.” Id.

         While the PIP was in effect, Ms. Yackish held progress “updates” with Plaintiff once a

 week. Id. at 17. During their meetings, Plaintiff alleges that Ms. Yackish made the following

 statements which are characterized as “oral agreements” in the Complaint: “[w]e don’t want to

 let you go”; “[w]e want you to succeed”; “I want you to succeed”; “[d]o you want this. If you do

 then I want this for you”; “[t]his is going to be your quarter, I can feel it”; “I want this for you”;

 “[t]he PIP can be extended”; “[t]he PIP doesn’t necessarily mean termination. It can always be

 extended if you still don’t make goal.” Id. Despite these encouraging remarks, however,

 according to Plaintiff, Ms. Yackish “shut[] [her] down” on “field rides” and “debat[ed]

 Plaintiff’s action[s] toward success.” Id. Thereafter, Plaintiff alleges that she was terminated



 2
        An Exhibit attached to the Complaint indicates that Plaintiff fell short of her sales goals,
 as she attained the following percentages during the first eight quarters of her tenure at
 Sunovion: 97.75%; 79.73%; 89.19%; 93.52%; 99.05%; 84.91%; 84.33%; 87.57%. See Compl.,
 Ex. B.



                                                   3
Case 3:19-cv-05945-FLW-DEA Document 61 Filed 05/18/20 Page 4 of 23 PageID: 955



 from Sunovion on January 4, 2019, before “the documented PIP end date” on January 9, 2019.

 Id. at 5.

          Prior to her termination, Plaintiff alleges that she raised a concern about the calculation of

 her sales quotas to Sunovion. Id. at 4, 16. In particular, according to Plaintiff, she informed

 Sunovion that her geographic market, i.e., New Brunswick is a “long-standing, unchanged”

 region with a “conforming footprint,” unlike other cities in the tri-state area which, for example,

 had “undergone multiple realignment shifts in footprint” that “affect the formula settings for

 sales history, market potential, and volumes[.]” Id. at 4. For reasons that are unclear from the

 Complaint, Plaintiff alleges that these geographical differences had an impact on her

 performance. Id. at 4, 16. However, Plaintiff states that Sunovion investigated these alleged

 matters, and concluded that the quota calculations for her geographic market were, in fact,

 accurate.

          Separate and apart from Sunovion’s own alleged miscalculations, Plaintiff alleges that it

 received inaccurate statistical data from IQVIA that impacted Sunovion’s assessment of her job

 performance. Id. at II-IV. In particular, Plaintiff alleges that on January 4, 2019, Sunovion held a

 conference call with its “salesforce” to explain that IQVIA had furnished inaccurate data to

 Sunovion during the prior two years. Id. at II, 6. However, rather than discuss these alleged

 issues with her, Plaintiff alleges that Sunovion placed her on a PIP with the intention of

 terminating her, “to avoid . . . addressing how IQVIA[’s] negligent reporting and other Sunovion

 miscalculations” impacted her performance in her assigned market of New Brunswick. Id. at III-

 IV, 3.

          On January 11, 2019, Plaintiff filed a Complaint in the Superior Court of New Jersey,

 Law Division, Monmouth County, asserting a claim for “wrongful termination, without real just




                                                    4
Case 3:19-cv-05945-FLW-DEA Document 61 Filed 05/18/20 Page 5 of 23 PageID: 956



 cause, by Covenant of Food Faith (and fair dealing) Exception,” against Sunovion and IQVIA.

 On February 15, 2019, Defendants removed that case to this Court, on the basis of diversity

 jurisdiction pursuant to 28 U.S.C. § 1441(a). On February 22, 2019, Plaintiff filed a motion to

 remand that this Court denied, finding that Defendants’ removal of this action was proper. On

 October 3, 2019, Plaintiff moved for reconsideration of the Court’s prior remand denial Order.

 On October 11, 2019, Defendants filed separate motions to dismiss Plaintiff’s Complaint for the

 failure to state a viable cause of action. I first address Plaintiff’s motion for reconsideration.

 II.     MOTION FOR RECONSIDERATION

         In the prior Order, the Court denied Plaintiff’s motion to remand for lack of diversity,

 finding that Defendants had satisfied their burden of establishing complete diversity, on the basis

 of sworn certifications that each submitted. Indeed, in those certifications, Defendants attested as

 follows: (1) Sunovion is incorporated in Delaware, with its principal place of business in

 Massachusetts; and (2) IQVIA, too, is a Delaware corporation that maintains “dual corporate

 headquarters” in Connecticut and North Carolina, and the “key business leaders” for the

 “business at issue” are employed in Pennsylvania. In moving for reconsideration, Plaintiff argues

 that the Court overlooked various documents which reveal that IQVIA maintains a principal

 place of business, or a “nerve center,” in this State.

         Fed. R. Civ. P. 59(e) and Local Civil Rule 7.1 govern motions for reconsideration. In

 particular, pursuant to Local Civil Rule 7.1(i), a litigant that is moving for reconsideration is

 required to “set[] forth concisely the matter or controlling decisions which the party believes the

 Judge or Magistrate Judge has overlooked[.]” L. Civ. R. 7.1(i). Moreover, motions for

 reconsideration are considered “extremely limited procedural vehicle[s].” Resorts Int’l v. Greate

 Bay Hotel & Casino, 830 F. Supp. 826, 831 (D.N.J. 1992); see also Leja v. Schmidt Mfg., 743 F.




                                                    5
Case 3:19-cv-05945-FLW-DEA Document 61 Filed 05/18/20 Page 6 of 23 PageID: 957



 Supp. 2d 444, 456 (D.N.J. 2010). Indeed, requests seeking reconsideration “are not to be used as

 an opportunity to relitigate the case; rather, they may be used only to correct manifest errors of

 law or fact or to present newly discovered evidence.” Blystone v. Horn, 664 F.3d 397, 415 (3d

 Cir. 2011) (citing Howard Hess Dental Labs., Inc. v. Dentsply Int’l Inc., 602 F.3d 237, 251 (3d

 Cir. 2010)); see also N. River Ins. Co. v. CIGNA Reinsurance Co., 52 F.3d 1194, 1218 (3d Cir.

 1995).

          A “judgment may be altered or amended [only] if the party seeking reconsideration

 shows at least one of the following grounds: (1) an intervening change in the controlling law; (2)

 the availability of new evidence that was not available when the court granted the motion for

 summary judgment; or (3) the need to correct a clear error of law or fact or to prevent manifest

 injustice.” Blystone, 664 F.3d at 415 (quotations omitted). “A party seeking reconsideration must

 show more than a disagreement with the Court’s decision, and ‘recapitulation of the cases and

 arguments considered by the court before rendering its original decision fails to carry the moving

 party’s burden.’” G-69 v. Degnan, 748 F. Supp. 274, 275 (D.N.J. 1990) (citations omitted). That

 is, “a motion for reconsideration should not provide the parties with an opportunity for a second

 bite at the apple.” Tischio v. Bontex, Inc., 16 F. Supp. 2d 511, 533 (D.N.J. 1998). Rather, a

 difference of opinion with the court’s decision should be dealt with through the appellate

 process. Florham Park Chevron, Inc. v. Chevron U.S.A., Inc., 680 F. Supp. 159, 162 (D.N.J.

 1998).

          In seeking reconsideration, Plaintiff disputes the Court’s previous finding of complete

 diversity, and argues that IQVIA is a New Jersey citizen. As a threshold matter, however, I note

 that Plaintiff does not advance valid grounds for reconsideration, such as a change in law, new

 evidence, or manifest error. Instead, she relies upon the same documents that this Court




                                                 6
Case 3:19-cv-05945-FLW-DEA Document 61 Filed 05/18/20 Page 7 of 23 PageID: 958



 considered and rejected in the previous Order. Therefore, while Plaintiff’s request can be denied

 on these grounds alone, see Oritani Sav. & Loan Ass’n v. Fidelity & Deposit Co., 744 F. Supp.

 1311, 1314 (D.N.J. 1990) (explaining that “[a] motion for reconsideration is improper when it is

 used to ask the Court to rethink what is had already thought through—rightly or wrongly”)

 (internal quotations and citation omitted), the consideration of Plaintiff’s new arguments would

 not otherwise change the outcome of this action. For Plaintiff’s benefit, I will once again explain

 my rulings.

        As explained in the previous Order, to establish jurisdiction under 28 U.S.C. § 1332(a),

 the amount in controversy must exceed $75,000, and there must be complete diversity of

 citizenship among the adverse parties. As to the latter requirement, each plaintiff must be a

 citizen of a different state from each defendant. See Owen Equip. and Erection Co. v. Kroger,

 437 U.S. 365 (1978). Courts determine the citizenship of a corporation on the basis of the

 company’s “place of incorporation” and its “principal place of business.” See 28 U.S.C.

 §1332(c)(1). Moreover, a corporation’s principal place of business is its “nerve center,” or the

 location from which “a corporation’s high level officers direct, control, and coordinate the

 corporation’s activities.” Hertz Corp. v. Friend, 559 U.S. 77, 80, 93 (2010) (explaining that, “in

 practice [the nerve center] should normally be the place where the corporation maintains its

 headquarters . . . . ”); see also Brooks-McCollum v. State Farm Ins. Co., 376 Fed. Appx. 217,

 219 (3d Cir. 2010).

        Here, as in her previous remand motion, Plaintiff attaches “New Jersey Business

 Gateway” status reports for IQVIA and IQVIA Medical Communications and Consulting, Inc.

 (“IQMCC”), a non-defendant. In particular, the report for IQVIA shows that it is registered as a

 “Foreign Profit Corporation” in this State, with a “Home Jurisdiction” of Delaware. Moreover,




                                                 7
Case 3:19-cv-05945-FLW-DEA Document 61 Filed 05/18/20 Page 8 of 23 PageID: 959



 the IQVIA report lists two separate addresses, including an out-of-state “Main Business

 Address” in Connecticut, and a “Principal Business Address” in New Jersey. In addition, and

 unlike the documents for IQVIA, the IQMCC report specifies a “Domestic Profit Corporation”

 registration status, with a New Jersey “Home Jurisdiction” and “Main Business Address.” Based

 on these records, Plaintiff again contends that IQVIA operates a principal place or business in

 New Jersey. In that connection, because she resides in this State, Plaintiff maintains that the

 Court erred in finding that the parties to this action are diverse. However, Plaintiff’s position

 lacks merit.

        At most, Plaintiff has shown that IQVIA maintains an office in this State in adherence to

 the regulations governing foreign corporate entities. See N.J.S.A. § 14A:4-1(1). However, as I

 explained in the previous Order, registering as a “Foreign Profit Corporation” to conduct

 business in this State does not suffice to establish New Jersey citizenship. See e.g., Display

 Works, LLC v. Bartley, 182 F. Supp. 3d 166, 179 (D.N.J. 2016) (holding that “New Jersey’s

 registration and service statutes do not constitute consent to general jurisdiction[.]”); McClung v.

 3M Co., No. 16-2301, 2018 U.S. Dist. LEXIS 220393, at *12 (D.N.J. July 5, 2018) (finding that

 the “mere registration of a business does not amount to consent to general jurisdiction in New

 Jersey.”); Boswell v. Cable Servs. Co., No. 16-4498, 2017 U.S. Dist. LEXIS 100708, at *14

 (D.N.J. June 29, 2017) (concluding that the defendant’s “registration to do business in New

 Jersey does not mean it consented to general jurisdiction in New Jersey.”). Thus, to the extent

 that Plaintiff raises this position, these grounds fail to provide an appropriate basis for

 reconsideration.

        Moreover, Plaintiff’s reliance on the “Domestic Profit Corporation” registration status for

 IQMCC is misplaced. Indeed, because IQMCC is not named as a defendant in this action, its




                                                  8
Case 3:19-cv-05945-FLW-DEA Document 61 Filed 05/18/20 Page 9 of 23 PageID: 960



 state of incorporation is irrelevant for jurisdictional purposes. And, regardless of whether some

 kind of affiliation exists, in contrast to Plaintiff’s position, the Court cannot find that IQVIA

 operates a principal place of business in this State, based on the mere presence of a related

 corporation such as IQMCC. See Mellon Bank, N.A. v. Metro Communications, Inc., 945 F.2d

 635, 643 (3d Cir. 1991) (“[T]here is a presumption that a corporation, even when it is a wholly

 owned subsidiary of another, is a separate entity.”). Rather, imputing IQMCC’s principal place

 of business to IQVIA, as Plaintiff purports to do, requires her to demonstrate that the entities are

 alter egos. However, Plaintiff has not conducted the required fact intensive examination3 to

 support such a finding, either in her initial remand motion or in the current reconsideration

 motion. Thus, IQMCC’s presence in this State, too, fails to provide proper grounds for

 reconsideration.4

 3
         The Third Circuit has set forth several factors in determining whether entities are alter
 egos, including: “gross undercapitalization . . . ‘failure to observe corporate formalities, non-
 payment of dividends, the insolvency of the debtor corporation at the time, siphoning of funds of
 the corporation by the dominant stockholder, non-functioning of other officers or directors,
 absence of corporate records, and the fact that the corporation is merely a facade for the
 operations of the dominant stockholder or stockholders.’” Bd. of Trs. v. Foodtown, Inc., 296 F.3d
 164, 172 (3d Cir. 2002) (citation omitted). Rather than address each of these elements, Plaintiff
 emphasizes that IQVIA and IQMCC share a corporate executive named Eric Sherbert. However,
 as I explained in the previous Order, an overlapping board of directors, with nothing more, does
 not suffice to establish a corporate alter ego. See United States v. Bestfoods, 524 U.S. 51, 69
 (1998) (“It is a well-established principle [of corporate law] that directors and officers holding
 positions with a parent and its subsidiary can and do ‘change hats’ to represent the two
 corporations separately, despite their common ownership.”); see also Leo v. Kerr-McGee, No.
 93-1107, 1996 U.S. Dist. LEXIS 6698, at *6 (D.N.J. May 10, 1996) (“A significant degree of
 overlap between directors and officers of a parent and its subsidiary does not establish an alter
 ego relationship.”).
 4
         As explained in greater detail below, even if IQVIA operates a principal place of business
 in this State, Plaintiff’s failure to assert connections between IQVIA and her wrongful
 termination, particularly since there are a dearth of factual allegations as to IQVIA, support the
 fact that Plaintiff has fraudulently joined IQVIA in this action. See Briarpatch Ltd., L.P. v.
 Phoenix Pictures, Inc., 373 F.3d 296, 302 (2d Cir. 2004) (“The doctrine of fraudulent joinder is
 meant to prevent plaintiffs from joining non-diverse parties in an effort to defeat federal
 [diversity] jurisdiction.”); see, e.g., Sussman v. Capital One, N.A., 14-01945, 2014 U.S. Dist.


                                                  9
Case 3:19-cv-05945-FLW-DEA Document 61 Filed 05/18/20 Page 10 of 23 PageID: 961



        Accordingly, the Court’s findings in the prior remand Order remain unchanged. I proceed

 to address whether Plaintiff has alleged a cognizable wrongful termination claim against

 Sunovion and IQVIA.

 III.   MOTION TO DISMISS

        A.      Standard of Review

        Under Fed. R. Civ. P. 12(b)(6), a complaint can be dismissed for “failure to state a claim

 upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). In reviewing a dismissal motion,

 courts “accept all factual allegations as true, construe the complaint in the light most favorable to

 the plaintiff, and determine whether, under any reasonable reading of the complaint, the plaintiff

 may be entitled to relief.” Phillips v. Cnty. of Allegheny, 515 F.3d 224, 233 (3d Cir. 2008)

 (citation and quotations omitted). Under this standard, the factual allegations set forth in a

 complaint “must be enough to raise a right to relief above the speculative level.” Bell Atlantic

 Corp. v. Twombly, 550 U.S. 544, 555 (2007). Indeed, “the tenet that a court must accept as true

 all of the allegations contained in a complaint is inapplicable to legal conclusions.” Ashcroft v.

 Iqbal, 556 U.S. 662, 678 (2009). “[A] complaint must do more than allege the plaintiff's

 entitlement to relief. A complaint has to ‘show’ such an entitlement with its facts.” Fowler v.

 UPMC Shadyside, 578 F.3d 203, 211 (3d Cir. 2009).

        However, Rule 12(b)(6) only requires a “short and plain statement of the claim showing

 that the pleader is entitled to relief” in order to “give the defendant fair notice of what the . . .

 claim is and the grounds upon which it rests.” Twombly, 550 U.S. at 555. The complaint must

 include “enough factual matter (taken as true) to suggest the required element. This does not

 impose a probability requirement at the pleading stage, but instead simply calls for enough facts

 LEXIS 151866, at *19 (D.N.J. Oct. 24, 2014) (finding fraudulent joinder where there were
 “simply no allegations” in the plaintiff’s complaint to substantiate a claim against a named
 defendant). In that connection, IQVIA’s citizenship could be disregarded for diversity purposes.


                                                  10
Case 3:19-cv-05945-FLW-DEA Document 61 Filed 05/18/20 Page 11 of 23 PageID: 962



 to raise a reasonable expectation that discovery will reveal evidence of the necessary element.”

 Phillips, 515 F.3d at 234 (citation and quotations omitted); Covington v. Int’l Ass’n of Approved

 Basketball Officials, 710 F.3d 114, 118 (3d Cir. 2013) (“[A] claimant does not have to set out in

 detail the facts upon which he bases his claim. The pleading standard is not akin to a probability

 requirement; to survive a motion to dismiss, a complaint merely has to state a plausible claim for

 relief.”) (quotations and citations omitted).

        In sum, under the current pleading regime, when a court considers a dismissal motion,

 three sequential steps must be taken: first, “it must take note of the elements the plaintiff must

 plead to state a claim.” Connelly v. Lane Constr. Corp., 809 F.3d 780, 787 (3d Cir. 2016)

 (citation, quotations, and brackets omitted). Next, the court “should identify allegations that,

 because they are no more than conclusions, are not entitled to the assumption of truth.” Id.

 (citations and quotations omitted). Lastly, “when there are well-pleaded factual allegations, the

 court should assume their veracity and then determine whether they plausibly give rise to an

 entitlement to relief.” Id. (citations, quotations and brackets omitted); Robinson v. Family Dollar,

 Inc., 679 Fed. Appx. 126, 132 (3d Cir. 2017).

        B.      SUNOVION

                i. Wrongful Termination

        In the Complaint, Plaintiff asserts a claim for “wrongful termination, without real just

 cause, by Covenant of Good Faith (and fair dealing) Exception.”5 See Compl. In support,

 Plaintiff avers that “[t]he covenant of good faith means that the employer and employee have to
 5
         In her opposition brief, Plaintiff confirms that her wrongful termination claim is pled in
 contract, not tort. Plaintiff’s Opp., at 1 (“Plaintiff entered original complaint for wrongful
 termination by Covenant of Good Faith (and Fair Dealing) Exception as per New Jersey state
 law.”). In addition, on the “Civil Case Information Statement” that accompanies her Complaint,
 Plaintiff identifies this action as arising under common law, as opposed to the “Conscientious
 Employees Protection Act” or Law Against Discrimination LAD.” See Notice of Removal,
 Exhibit A.


                                                 11
Case 3:19-cv-05945-FLW-DEA Document 61 Filed 05/18/20 Page 12 of 23 PageID: 963



 be fair and forthright with each other, and employers must have ‘just cause’ to fire someone.”

 Plaintiff’s Opp., at 10. Despite these obligations, Plaintiff argues that Sunovion created “a new

 rule under new management” to “fabricate[]” a reason for her termination. Id. However, despite

 acknowledging that her “poor performance” and “missed” sales quotas were based on inaccurate

 data from IQVIA, Sunovion, Plaintiff contends, did not recalculate her performance measures,

 and instead, terminated her without “legitimate just cause.” Id. at 10, 14-16.

        At the outset, I cannot discern whether Plaintiff has alleged two separate causes of action

 in the Complaint. Indeed, Plaintiff appears to assert a wrongful termination claim, because,

 according to her, she was discharged from Sunovion without just cause. In addition, as a separate

 and independent basis, Plaintiff seems to allege that Sunovion breached the covenant of good

 faith and fair dealing by fabricating a basis for her termination. Nevertheless, even if the Court,

 out of an abundance of caution, construed Plaintiff’s Complaint to plead two different causes of

 action, both claims fail for the same reason—she has not alleged the existence of an express or

 implied contractual obligation that Sunovion violated.

        Under New Jersey law, it is axiomatic that “employment is presumed to be ‘at will’

 unless an employment contract states otherwise.” Varrallo v. Hammond, Inc., 94 F.3d 842, 845

 (3d Cir. 1996) (citing Witkowski v. Thomas J. Lipton, Inc., 136 N.J. 385, 396 (1994)); see

 Witkowski, 136 N.J. at 397 (“An employment relationship remains terminable at the will of either

 an employer or employee, unless an agreement exists that provides otherwise.”); McCrone v.

 Acme Mkts., 561 Fed. Appx. 169, 172 (3d Cir. 2014) (“While exceptions to this doctrine do exist,

 [t]oday, both employers and employees commonly and reasonably expect employment to be at-

 will, unless specifically stated in explicit, contractual terms.”) (quotations and citation omitted).6

 6
        For purposes of completeness, I note that there are certain legislative and judicial
 exceptions to the at-will rule, neither of which Plaintiff has alleged here. For example, an


                                                  12
Case 3:19-cv-05945-FLW-DEA Document 61 Filed 05/18/20 Page 13 of 23 PageID: 964



 In an at-will relationship, a worker can be terminated “for good reason, bad reason, or no reason

 at all.” Witkowski, 136 N.J. at 397 (citing English v. College of Medicine & Dentistry, 73 N.J. 20,

 23 (1977)); see Velantzas v. Colgate-Palmolive Co., 109 N.J. 189, 191 (1988) (“An employer

 can fire an at-will employee for no specific reason or simply because an employee is bothering

 the boss.”).

        In the absence of an express agreement, a plaintiff can assert a wrongful termination

 claim on the basis of an implied contract. For instance, in Woolley v. Hoffmann-La Roche, 99

 N.J. 284, 285 (1985), the NJ Supreme Court held that barring “a clear and prominent

 disclaimer,” a handbook or manual can create an “implied promise” to refrain from terminating

 an employee unless just cause exists. Id. at 285-86. The Court explained that an actionable

 breach can arise from an at-will termination when an employer hires an employee without an

 “individual employment contract,” and “widely distribute[s,] among a large workforce,” a

 handbook that includes “definite and comprehensive” provisions regarding “job security.” Id. at

 294, 302; see Witkowski, 136 N.J. at 396. Such provisions, the Court held, include those which

 list specific examples of “terminable offenses,” or designate “a set of detailed procedures” to

 implement before an employee is discharged. See Woolley, 99 N.J. at 308; see Witkowski, 136

 N.J. at 394.

        In addition to corporate-wide policies, a verbal promise or representation to an individual

 employee can serve as grounds for an implied contract. For example, in Shebar v. Sanyo Bus.

 Sys. Corp., 111 N.J. 276 (1988), the plaintiff was hired on an at-will basis. Id. However, after the


 employer cannot discharge “a worker for a discriminatory reason.” Witkowski, 136 N.J. at 398
 (citing N.J.S.A. 10:5-1 to -28). In addition, “an employer may not fire an employee if the
 ‘discharge is contrary to a clear mandate of public policy[.]’” Id. (quoting Pierce v. Ortho
 Pharmaceutical Corp., 84 N.J. 58, 73 (1980)); see also Pierce, 84 N.J. at 73 (“[E]mployers will
 know that unless they act contrary to public policy, they may discharge employees at will for any
 reason.”).


                                                 13
Case 3:19-cv-05945-FLW-DEA Document 61 Filed 05/18/20 Page 14 of 23 PageID: 965



 plaintiff attempted to resign and accepted another job offer, his supervisor promised to refrain

 from firing the plaintiff without cause, if the plaintiff continued to work for his current

 organization. Id. at 280. Despite agreeing, the plaintiff was discharged about four months later,

 following which he filed a wrongful termination suit on the basis of a verbal contract. Id. at 283.

 In considering the plaintiff’s claims, the Court recognized the “enforceability of an oral contract

 of employment,” and held that a cause of action arising therefrom “should be analyzed by those

 contractual principles that apply when the claim is one that an oral employment contract exists.”

 Id. at 288 (citing Shiddell v. Electro Rust-Proofing Corp., 34 N.J. Super. 278, 290 (App.

 Div.1954)).

        Here, the factual allegations in the Complaint fail to establish that an employment

 contract exists between Plaintiff and her employer. Indeed, a review of the exhibits to the

 Complaint reveals that Plaintiff, in two separate agreements, acknowledged her at-will status in

 explicit terms. First, on August 15, 2016, before she began her tenure as a Therapeutic Specialist,

 Plaintiff executed a Letter Offer from Sunovion that included the following language on the first

 page: “[p]lease note that neither this letter nor any other materials constitute a contract of

 employment with Sunovion; your employment with Sunovion will be on an at will basis.”

 Compl., Ex. B. Less than two weeks later, on August 24, 2016, Plaintiff acknowledged her at-

 will status for a second time in a binding NDA. In fact, under a section entitled “No Employment

 Contract,” the NDA contained an explicit disclaimer which provided: “I understand that this

 Agreement, alone or in conjunction with any other document or agreement whether written or

 oral, does not constitute a contract of employment and does not imply that my employment will

 continue for any period of time.” Id. Thus, Plaintiff has not alleged the existence of an express

 agreement that would require cause for her termination.




                                                 14
Case 3:19-cv-05945-FLW-DEA Document 61 Filed 05/18/20 Page 15 of 23 PageID: 966



        In addition, Plaintiff has not pled that an implied agreement existed that would have

 altered her at-will status at Sunovion. Although the New Jersey Supreme Court has recognized

 that an implied contract can arise from a handbook or a verbal promise, neither are alleged in the

 Complaint. For instance, Plaintiff does not assert that Sunovion circulated a handbook

 throughout its workforce that included, for example, a list of “terminable offenses,” or

 designated “a set of detailed [disciplinary] procedures” that could be construed to require just

 cause before she was discharged. Rather, Plaintiff claims that she was placed on a PIP and that

 Sunovion “terminated Plaintiff earlier than the documented PIP end date.” Compl., 5. However,

 the allegations of such a program, as a result of Plaintiff’s “performance concerns,” do not

 amount to an agreement that modified her at-will status. Indeed, the PIP, attached to the

 Complaint, reiterates in its first and last paragraphs Plaintiff’s at-will status, and warned that she

 could be terminated while the plan was in effect: “[at] any time either during or after the PIP’s

 conclusion . . . employment is at will or management may make a decision about your continued

 employment, up to and including termination from the company.” Compl., Ex. B. As such,

 Plaintiff has not pled factual allegations to conclude that she was fired in breach of an implied

 contract.

        Moreover, the alleged “oral agreements” in the Complaint do not suffice to create an

 implied contract. In particular, the pleadings assert that Ms. Yackish made the following remarks

 during Plaintiff’s tenure at Sunovion: “[w]e don’t want to let you go”; “[w]e want you to

 succeed”; “I want you to succeed”; “[d]o you want this. If you do then I want this for you”;

 “[t]his is going to be your quarter, I can feel it”; “I want this for you”; “[t]he PIP can be

 extended”; “[t]he PIP doesn’t necessarily mean termination. It can always be extended if you still

 don’t make goal.” Id. However, these alleged statements differ from those at issue in Shebar,




                                                  15
Case 3:19-cv-05945-FLW-DEA Document 61 Filed 05/18/20 Page 16 of 23 PageID: 967



 wherein the at-will plaintiff rejected a job offer, because his supervisor assured him that he

 would not be fired without just cause, if he continued his employment. In contrast, the alleged

 “oral agreements” that Plaintiff has referenced in her Complaint, here, present nothing more than

 encouraging remarks that do not suffice to create an enforceable oral contract between Plaintiff

 and Sunovion. See e.g., Bell v. KA Indus. Servs., LLC, 567 F. Supp. 2d 701, 710 (D.N.J. 2008)

 (dismissing a Shebar claim where the plaintiff did not allege “facts that if proven true, would

 support a conclusion that the implied contract was supported by consideration.”).

         However, even if Plaintiff alleged the existence of an implied agreement, the fact that

 Plaintiff has acknowledged, on multiple occasions, that she was an at-will employee dooms her

 implied contract claims. For example, the Third Circuit’s decision in Radwan. v. Beecham

 Laboratories, Div. of Beecham, Inc., 850 F.2d 147 (3d. Cir. 1998) illustrates this point. In that

 case, the plaintiff alleged that certain provisions in his handbook created an implied promise that

 was breached, when he was discharged without just cause. Id. at 148. However, the Third Circuit

 rejected the plaintiff’s claims, finding that his “employment application” included an express

 provision that set forth his at-will status, stating: “I understand and agree that my employment is

 for no definite period and may, regardless of the date of payment of my wages and salary, be

 terminated at any time without previous notice.” Id. at 148-149. Indeed, because the plaintiff

 accepted “a term of employment providing without qualification that he could be terminated at

 any time without previous notice,” the Third Circuit explained that “he could hardly have any

 reasonable expectation that [his] manual granted him the right only to be discharged for cause.”

 Id. at 150.

         Like the employee in Radwan, Plaintiff, here, acknowledged her at-will status in two

 separate agreements, including the Letter Offer and the NDA. Thus, because Plaintiff’s “tenure




                                                 16
Case 3:19-cv-05945-FLW-DEA Document 61 Filed 05/18/20 Page 17 of 23 PageID: 968



 was specifically dealt with in writing when [she] was hired,” she could not reasonably believe

 that, for example, a handbook or a similar resource modified her at-will status. Id.; see, e.g.,

 Schlichtig v. Inacom Corp., 271 F. Supp. 2d 597, 606 (D.N.J. 2003) (rejecting a breach of an

 implied contract claim, where the plaintiff, prior to the commencement of his employment,

 signed a contract stating that he “could be ‘terminated with or without cause or notice at any

 time.’”); McDermott v. Chilton Co., 938 F. Supp. 240, 245 (D.N.J. 1995) (finding the plaintiff’s

 breach of an implied contract claim failed, because the plaintiff signed an “application form”

 when he started working that read “I specifically agree that my employment may be terminated,

 with or without cause or notice, at any time at the option of either the Company or myself.”);

 D’Alessandro v. Variable Annuity Life Ins. Co., 89-2052, 1990 U.S. Dist. LEXIS 16092, at *4,

 10 (D.N.J. Nov. 20, 1990) (holding that a “standard practice memoranda” that the defendants

 distributed throughout the workforce did not create an enforceable agreement, because the

 plaintiff executed a contract that stated that it could “be terminated by either party for any

 reason”).

        In sum, Plaintiff has not sufficiently alleged that her job at Sunovion was anything other

 than an at-will employment.7 Nor has she pled that Sunovion discharged her in breach of an

 express of verbal implied contract. Therefore, because the Complaint describes northing more

 than an at-will relationship, Plaintiff’s wrongful termination claim arising from Sunovion’s
 7
        Plaintiff’s opposition attaches an unsigned Severance Agreement that she received from
 Sunovion. The terms of the Agreement contain a general release provision that encompasses
 claims arising under “the implied obligation of good faith and fair dealing; or any express,
 implied, oral, or written contract.” Pl.’s Opp., at 2. Moreover, according to Plaintiff, the general
 release provision in the Severance Agreement demonstrates Sunovion’s “admitted
 acknowledgment relating to a contract and contract obligations for plaintiff[’s] employment.”
 Pl.’s Opp., at 3. However, Plaintiff’s position is without merit. Indeed, the general release
 provision in the Severance Agreement does not establish that an employment contract existed
 between her and Sunovion, particularly since, as explained supra, Plaintiff executed two separate
 agreements, including the Letter Offer and NDA, which set forth her at-will status in explicit
 terms.


                                                 17
Case 3:19-cv-05945-FLW-DEA Document 61 Filed 05/18/20 Page 18 of 23 PageID: 969



 alleged failure to establish cause is dismissed. See, e.g., Day v. Wells Fargo & Co., No. 17-6237,

 2018 U.S. Dist. LEXIS 66807, at *14 (D.N.J. April 20, 2018) (“In short, the Court concludes that

 a plaintiff cannot plead an action under the common law of New Jersey for wrongful discharge in

 breach of an implied term of an employment contract in the absence of an employment

 contract.”). I next address Plaintiff’s allegations as to the alleged breach of the covenant of good

 faith and fair dealing.

                 ii. The Covenant of good faith and fair dealing.

         In New Jersey, contracting parties are “bound by a duty of good faith and fair dealing in

 both the performance and enforcement of the contract.” Brunswick Hills Racquet Club, Inc. v.

 Route 18 Shopping Ctr. Assocs., 182 N.J. 210, 224 (2005). While the concept of good faith is

 difficult to define in precise terms, “[g]ood faith performance or enforcement of a contract

 emphasizes faithfulness to an agreed common purpose and consistency with the justified

 expectations of the other party[.]” Wilson v. Amerada Hess Corp., 168 N.J. 236, 245 (2001). To

 allege such a claim, a plaintiff must assert: “(1) a contract exists between the plaintiff and the

 defendant; (2) the plaintiff performed under the terms of the contract . . . ; (3) the defendant

 engaged in conduct, apart from its contractual obligations, without good faith and for the purpose

 of depriving the plaintiff of the rights and benefits under the contract; and (4) the defendant’s

 conduct caused the plaintiff to suffer injury, damage, loss or harm.” Wade v. Kessler Inst., 343

 N.J. Super. 338, 347 (App. Div. 2001).

         As such, a claim based on a “[b]reach of the implied covenant of good faith and fair

 dealing is not a free-standing cause of action; such a covenant is an implied covenant of a

 contract.” Luongo v. Vill. Supermarket, Inc., 261 F. Supp. 3d 520, 532 (D.N.J. 2017) (emphasis

 in original); Wade v. Kessler Inst., 172 N.J. 327, 345 (2002) (“To the extent plaintiff contends




                                                 18
Case 3:19-cv-05945-FLW-DEA Document 61 Filed 05/18/20 Page 19 of 23 PageID: 970



 that a breach of the implied covenant may arise absent an express or implied contract, that

 contention finds no support in our case law. In that respect, we agree with the court below that an

 implied contract must be found before the jury could find that the implied covenant of good faith

 and fair dealing had been breached.”); Noye v. Hoffmann-La Roche Inc., 238 N.J. Super. 430,

 433 (App. Div. 1990) (“In the absence of a contract, there can be no breach of an implied

 covenant of good faith and fair dealing.”) (citing McQuitty v. General Dynamics Corp., 204 N.J.

 Super. 514, 519-20 (App.Div.1985)); see also Varrallo v. Hammond Inc., 94 F.3d 842, 848 (3d

 Cir. 1996).

        Here, because Plaintiff has not alleged the existence of an express or implied contract,

 she cannot assert a wrongful termination claim based on Sunovion’s purported breach of the

 implied covenant; indeed, a breach of the implied covenant cannot occur in the absence of a

 contractual agreement. See Schlichtig v. Inacom Corp., 271 F. Supp. 2d 597, 606 (D.N.J. 2003)

 (“[B]ecause the Court has concluded that the terms of this employee manual could not have

 given rise to an implied contract of employment, it necessarily follows that the manual’s

 provisions do not contain an implied covenant of good faith and fair dealing.”); Barone v.

 Leukemia Society of America, 42 F. Supp. 2d 452, 457 (D.N.J. 1998) (“In the absence of a

 contract, there is no implied covenant of good faith and fair dealing which might be used as a

 basis for finding a right to continued employment.”); McDermott, 938 F. Supp. at (“Under New

 Jersey law, an implied covenant of good faith and fair dealing may not be invoked to restrict the

 authority of employers to fire at-will employees.”); Argush v. LPL Fin. LLC, No. 13-7821, 2014

 U.S. Dist. LEXIS 107148, at *10 (D.N.J. Aug. 5, 2014) (“[I]t is well settled that the implied term

 of fair dealing will not work to constrain an employer’s discretion to terminate an at-will

 employee.”) (quotations and citations omitted); Alessandro, 1990 U.S. Dist. LEXIS 16092, at




                                                 19
Case 3:19-cv-05945-FLW-DEA Document 61 Filed 05/18/20 Page 20 of 23 PageID: 971



 *14 (“New Jersey courts have uniformly ‘rejected the proposition that there is an implied

 covenant of good faith and fair dealing between an employer and employee in an at-will

 situation.’”).

         C.       IQVIA

         IQVIA challenges the pleadings under Fed. R. Civ. P. 8(a)(2). Rule 8(a)(2) requires “a

 short and plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ.

 P. 8(a)(2). To meet the pleading requirements of Rule 8(a)(2) in multiple defendant actions, such

 as the one here, “the complaint must clearly specify the claims with which each individual

 defendant is charged.” Kounelis v. Sherrer, No. 04-4714, 2005 U.S. Dist. LEXIS 20070, at *11

 (D.N.J. Sept. 6, 2005); see Major Tours, Inc. v. Colorel, 720 F. Supp. 2d 587, 604 (D.N.J. 2010)

 (“Because the Complaint involves multiple claims and multiple defendants, the Court must

 carefully determine whether the Complaint provides each defendant with the requisite notice

 required by Rule 8 for each claim, and whether the claim itself presents a plausible basis for

 relief.”); Pushkin v. Nussbaum, No. 12-0324, 2014 U.S. Dist. LEXIS 52349, at *14 (D.N.J. April

 15, 2014) (“Rule 8(a) . . . ‘requires that a complaint against multiple defendants indicate clearly

 the defendants against whom relief is sought and the basis upon which the relief is sought against

 the particular defendants.’”) (quoting Poling v. K. Hovnanian Enterprises, 99 F. Supp. 2d 502,

 517-18 (D.N.J. 2000)).

         Here, the factual allegations in the Complaint do not assert a viable claim against IQVIA.

 For instance, the first paragraph of the pleadings state that the instant action arises not from the

 alleged conduct of IQVIA—a corporation that Plaintiff does not work for—but from Sunovion’s

 purported “wrongful termination, without real just cause by Covenant of Good Faith (and fair

 dealing) Exception . . . .” Compl., pg. 1-2. In addition, throughout the Complaint, Plaintiff




                                                 20
Case 3:19-cv-05945-FLW-DEA Document 61 Filed 05/18/20 Page 21 of 23 PageID: 972



 alleges Sunovion’s failure to establish “just cause” for her discharge, and the bad-faith conduct

 that Sunovion exhibited towards Plaintiff, in breach of the implied convent of good faith and fair

 dealing. Indeed, time and time again, the pleadings state that Plaintiff was harmed as a result of

 Sunovion’s alleged conduct, with no mention of a specific, actionable wrongdoing that IQVIA

 performed. In fact, Plaintiff pleads no factual allegations that IQVIA should be held liable for her

 alleged wrongful termination. Rather, as to IQVIA, the Complaint alleges that IQVIA supplied

 certain data to Sunovion, which Sunovion then used to assess the performance of its workers. Id.

 at I. However, Plaintiff cannot assert a wrongful termination claim against IQVIA on the basis of

 its business relationship with Sunovion.8 Therefore, IQVIA is dismissed as a defendant to this

 action.

           Nonetheless, I note that the pleadings include passing references to IQVIA’s alleged

 “negligent reporting.” Id. at II-IV. Assuming that Plaintiff is asserting a claim for negligence

 against IQVIA, that cause of action cannot stand. To assert such a claim, a litigant must allege

 four elements: “(1) [a] duty of care, (2) [a] breach of [that] duty, (3) proximate cause, and (4)

 actual damages[.]” Brunson v. Affinity Federal Credit Union, 199 N.J. 381, 400 (2009)

 (quotations and citations omitted). Here, because no relationship whatsoever is pled between

 Plaintiff and IQVIA, she has not alleged the first element of a negligence claim. See NCP Litig.

 Trust v. KPMG LLP, 187 N.J. 353, 901 (2006) (“Ultimately, the duty owed to another is defined

 by the relationship between the parties.”); see also Willekes v. Serengeti Trading Co., No. 13-

 7498, 2016 U.S. Dist. LEXIS 129404, *49-50 (D.N.J. Sept. 21, 2016) (“In determining the

 8
        I note that, even if Plaintiff asserts that IQVIA is liable for her alleged wrongful
 termination, her claim still fails. Indeed, it is axiomatic that an at-will employee’s wrongful
 termination claim lies against his or her employer. See Velantzas v. Colgate-Palmolive Co., 109
 N.J. 189, 191-192 (1988) (“[A] terminated at-will employee has a cause of action against the
 employer for wrongful termination . . . . ”) (citing Pierce v. Ortho Pharmaceutical Corp., 84 N.J.
 58 (1980)).


                                                 21
Case 3:19-cv-05945-FLW-DEA Document 61 Filed 05/18/20 Page 22 of 23 PageID: 973



 existence of a duty of care . . . [t]he relationship between the parties is itself a critical factor.”);

 Magnum LTL, Inc. v. CIT Group/Bus. Credit, Inc., No. 08-5345, 2009 U.S. Dist. LEXIS 32340,

 at *4 (D.N.J. Apr. 16, 2009) (“Based on the Complaint, no relationship between [the plaintiff]

 and [the defendant] exists. Lacking such a relationship, [the plaintiff] cannot establish a duty of

 care, a breach of that duty, or any other of the . . . necessary elements for a negligence claim.”).

 Thus, to the extent such a claim has been plead, Plaintiff’s negligence cause of action is

 dismissed.

        Moreover, in contrast to Plaintiff’s contentions, IQVIA is not a “necessary party.”

 Compl., pg. 2. Rule 19(a), which governs the joinder of indispensible persons, provides that

 parties are required to be joined in an action when: “(A) in that person’s absence, the court

 cannot accord complete relief among existing parties . . . . ” Fed. R. Civ. P. 19(a). “Under Rule

 19(a)(1), the Court must consider whether—in the absence of an un-joined party—complete

 relief can be granted to the persons already parties to the lawsuit.” Huber v. Taylor, 532 F.3d

 237, 248 (3d Cir. 2008). Here, Plaintiff claims that she was terminated without “legitimate just

 cause,” as a result of Sunovion’s alleged conduct—no other harms are identified in the

 Complaint. Moreover, the pleadings do not assert that IQVIA is somehow responsible for

 Plaintiff’s alleged wrongful termination from Sunovion; Plaintiff has not asserted that she works

 for IQVIA, or that IQVIA was involved in the decision making process that lead to Plaintiff’s

 termination from Sunovion. Therefore, based on the pleadings, the relief which Plaintiff seeks

 for the alleged wrongdoing in the Complaint can only be obtained from Sunovion, her employer.

        Having determined that Plaintiff has not alleged a plausible claim against IQVIA, and

 that Sunovion is the only appropriate defendant in this action, IQVIA is dismissed from this

 lawsuit.




                                                   22
Case 3:19-cv-05945-FLW-DEA Document 61 Filed 05/18/20 Page 23 of 23 PageID: 974



 IV.    CONCLUSION

        For the reasons set forth above, Defendants’ Motions to dismiss are GRANTED, and

 Plaintiff’s Motion for reconsideration is DENIED. Plaintiff’s claims are dismissed with

 prejudice.



 DATED: May 18, 2020

                                                                /s/ Freda L. Wolfson
                                                                Freda L. Wolfson
                                                                U.S. Chief District Judge




                                           23
